DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 15, 2021 has been entered.
 
Claims 1 and 11 have been amended.  Claims 8-10 remain withdrawn.  Claims 2 and 12 have been cancelled.  

This application is in condition for allowance except for the presence of claims 8-10 directed to an invention non-elected without traverse.  Accordingly, claims 8-10 have been cancelled.

Claims 1, 3-7, 11, and 13-19 are currently pending and are allowable.

This Application is a national phase application under 35 U.S.C. §371 of International Application No. PCT/CN2016/085818, filed June 15, 2016.

Withdrawal of Rejections:

	The rejection of claims 11 and 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.
	The rejection of claims 1, 2, 4-6, 12, and 14-18 under 35 U.S.C. 103 as being unpatentable over Yakovlev et al., is withdrawn.
	The rejection of claims 1, 3, 7, 11, 13, and 19 under 35 U.S.C. 103 as being unpatentable over Yakovlev et al. as applied to claim 1 above, and further in view of Chuang et al., is withdrawn.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: as persuasively urged by Applicant, the claims as amended are not taught or rendered obvious by the prior art.  The closest prior art of record is Yakovlev et al. and Chuang et al.
Yakovlev et al. teach a method for separation of butanol from a liquid medium, including: 1) obtaining butanol; and 2) using a combination of vapor stripping with membrane vapor separation, for online separation and purification of butanol from the liquid medium, where vapor stripping with membrane vapor separation comprises: introducing a gas in a form of gas bubbles into the liquid medium containing the butanol, which vaporizes the butanol; subjecting the gas with the butanol to membrane separation to separate the butanol in a membrane separation unit, and permeate through a membrane in the membrane separation unit in vapor form; and recovering the butanol (Abs.; Fig. 3).
Clostridium acetobutylicum JB200; 2) using vapor stripping and pervaporation for online separation and purification of butanol, acetone, and ethanol from fermentation broth, where vapor stripping and pervaporation comprises: introducing gas bubbles into the fermentation broth, which vaporizes the ABE or butanol; and subjecting the ABE or butanol to membrane separation to separate the ABE or butanol in a membrane separation unit; and recovering the ABE or butanol, including for subjection to a next separation device (Abs.; Fig. 1-2; Table 1; p. 121, Left Col., Materials and Methods, Strains and Media, Line 1-2).  The gas bubbles are derived from off-gas, including carbon dioxide and hydrogen (Fig. 1; p. 122, Hybrid Gas Stripping-Pervaporation Process, Para. 1).  
However, as persuasively argued by Applicant, neither Yakovlev et al. nor Chuang et al. teach or render obvious returning the off gas from the membrane separation unit following recovery of the ABE or butanol without cooling to the fermentation system used in step a.  This limitation, when taken in conjunction with the whole of the claimed method, is not taught or rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Claims 1, 3-7, 11, and 13-19 are allowable.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653